SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended April 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-52755 Enhance Skin Products Inc (Exact name of registrant as specified in its charter) Nevada 84-1724410 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 695 South Colorado Boulevard, Suite 480 Denver, Colorado (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (416) 644 8318 Securities to be Registered Pursuant to Section 12(b) of the Act: None Securities to be Registered Pursuant to Section 12(g) of the Act: Common Shares, par value $0.001 per share Indicate by check mark if registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all Reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained in this form and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No x The aggregate market value of the voting stock held by nonaffiliates computed by reference to the price at which the stock was sold, or the average bid and asked prices of such stock, as of April 30, 2010 was approximately $3,045,000. The number of shares outstanding of the Registrant's common stock, as of the latest practicable date, April 30, 2010 was 49,250,000. 1 PART I ITEM 1. BUSINESS. NOTE ON FORWARD LOOKING STATEMENTS This annual report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and may involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled "Risk Factors", that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States dollars and are prepared in accordance with generally accepted accounting principles in the United States of America. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars. Enhance Skin Products Inc. (formerly Zeezoo Software Corp.) was originally incorporated under the laws of the state of Nevada on November 14, 2006. Pursuant to an Asset Purchase Agreement by and between Zeezoo Software Corp. (“the Company”) and Enhance Skin Products Inc., a privately owned Ontario corporation (“Enhance Private”), which closed on August 14, 2008, the Company acquired all of the intellectual property and certain liabilities of Enhance Private (the “Assets”). In addition to shares issued for the asset purchase and the cancellation of certain securities of the Company, Enhance Private has acquired approximately 57.6% of the issued and outstanding shares of common stock, par value $0.001 per share (the “Common Stock”), of the Company. On August 28, 2008 the Company changed its name to Enhance Skin Products Inc. The Company is now a developer of premium cosmeceutical products marketed under its “Visible Youth™” trademark. Cosmeceuticals are topically applied products containing ingredients that influence the biological function of skin and can be described as a marriage between cosmetics and pharmaceuticals. These products may improve the appearance and condition of the skin by delivering nutrients or protectants necessary for healthy skin. The market for cosmeceutical products is driven by the increasing desire of customers to look good, coupled with an aging population and the growing availability of high-performance cosmetics. Older consumers in particular, who are no longer willing to accept the inevitability of the onset of the visible effects of aging, are increasingly demanding anti-aging products. Women over the age of 50 are the main target population for cosmeceutical manufacturers. According to Datamontior Plc’s 2006 study, the North American cosmeceuticals market, which is the fastest growing segment of the cosmetics industry, is expected to grow at an annual rate of 6.3% and the European cosmeceuticals market is expected to grow at an annual rate of 4.8%. Fredonia Group’s October 2008 study forecasts that demand for cosmeceuticals in the US will increase 7.4% annually through 2012 and Medical Insight’s October 2009 Global Aesthetics Market survey VII forecasts that physician dispensed cosmeceuticals will increase 13.1% annually on a world wide basis through 2013. Enhance intends to capitalize on this changing consumer trend. The Visible Youth™ skin care line utilizes high purity, medical-grade hyaluronic acid (also called hyaluronan or HA) of specific molecular size to deliver hydration to the skin. The brand also contains products that are proprietary (patent pending) synergistic formulations of two or more active ingredients that include the specific, medical-grade hyaluronic acid. Visible Youth™ is formulated to help improve the healthy appearance and feel of skin and addresses the loss of HA-water complex, a natural component of the skin without which the underlying structure of skin collapses. Visible Youth™ is formulated to help restore the skin’s natural supply of HA-water complex and works to rehydrate the skin at the cellular level. Visible Youth utilizes the same unique fraction of hyaluronan as a respected topical drug delivery product to deliver its active ingredient through to the dermis. In the case of Visible Youth, the ingredient that we are delivering is water for deep hydration. 2 Products Hyaluronan, which is the basis of all Visible Youth™ products, is a naturally occurring sugar polymer of central biological importance. Hyaluronic acid is present in every tissue of the body. It has many functions, including stimulating the tissue’s water retention capabilities. 3% of the human body, by dry weight, is composed of HA. For example, hyaluronic acid is found in the eye and keeps them round and it is found in joints as part of the synovial fluid and acts as a lubricant and shock absorber. However, 56% of the HA in our bodies is found in the skin, where it helps retain moisture and structure. Together with collagen and elastin, HA forms the cement that holds cells together. Studies have shown (Stern, RJ, 2006, Hyaluronan: Key to Skin Moisture, 246-277, In: Dry Skin and Moisturizers, Loden, M and HI Maibach Eds.) that fragmentation of the HA polymer generates size-specific pieces, or oligomers, with widely differing biological activities. However, it is difficult to synthesize HA free of contaminating glycoprotein, lipids and other tissue material in the laboratory setting. In spite of these drawbacks, many cosmetic and cosmeceutical manufacturers continue to incorporate “cosmetic grade” HA into their products and claim their beneficial effects for their products. This grade of HA can be impure and ill-defined as to molecular size and biological activities and can therefore be less effective. Dr. Samuel Asculai, our Chief Executive Officer and President, has, in the course of his career, worked to define the size and purity of the HA molecule that would result in maximum hydration, dermal delivery, systematic targeting and safety. His work has resulted in over 30 patents defining the discovery of what the company believes is a HA oligomer of extremely high purity that provides the hydrating, delivery and targeting characteristics not found in “cosmetic grade” HA. The Visible Youth™ line is the product of Dr. Asculai’s work. The Visible Youth™ skin care line currently has six products, all of which use medical grade HA and are hypoallergenic, non-irritating, fragrance free, non-comodegenic, non-occlusive and oil free: Visible Youth™ Revitalizing Skin Formula: Topical treatment of all areas of the face and neck. Replenishing hyaluronate helps to restore, correct and maintain the skin’s optimal moisture balance. Fine and deep lines are diminished over time, while the skin’s tone, texture, color and radiance are improved. This leaves the individual with healthier, more youthful looking skin. Visible Youth™ Revitalizing Eye Zone Gel: Addresses the delicate needs of the skin around the eye area. An ultra light gel combining the hydrating benefits of hyaluronate, collagen and glycerin with the healing and antioxidant properties of Vitamin E. It is a safe non-irritating gel that reduces puffiness, smoothes fine lines and improves the elasticity and texture of skin. Visible Youth™ Revitalizing Moisturizer: Containing the our specific HA fraction and other healthy emollients, this unique cream delivers hydrating nutrition to the skin and neck and is particularly effective when used after Visible Youth Skin Revitalizing Formula. Visible Youth™ Revitalizing Cleanser: A mild, non-soap and non-alkaline gel, Revitalizing Cleanser is formulated for all skin types to gently remove impurities without breaking the acid mantle of the skin. Visible Youth™ Healing Complex: A proprietary (patent pending) synergistic formulation of two active ingredients that delivers a restorative formula to treated skin following a professional skin resurfacing procedure. Developed for use at home, the healing Complex acts as a humectant in combination with bioactive ceramic micro-particles to aid in healing. The Healing Complex also provides anti-microbial and anti-inflammatory properties while actively helping to attenuate redness. Visible Youth™ Healing Complex Plus 3% Lidocaine: For Physician use only, this is the Healing Complex with 3% Lidocaine added to be applied immediately after a professional skin-resurfacing procedure. Lidocane helps relieve pain and discomfort while decreasing irritation. Product Development We plan to develop a number of additional products, which may include an anti-aging cream, wrinkle cream, toner and facial mist. Markets Cosmeceutical products with therapeutic elements in their composition are enjoying increased popularity in worldwide markets. As a greater number of women are visiting dermatologists and expressing concerning about the health of their skin, 3 cosmeceuticals provide answers to their cosmetic and health needs. Products such as anti-aging creams, tanning lotions and shampoos are beginning to incorporate medicinal grade ingredients and nutritional supplements in order to improve their efficiency and respond to market demand. Aging baby boomers (those born between 1946 and 1964) are a driving force behind this trend. As they age, this segment of the population is more willing to pay to repair the signs of aging and skin damage. The Company targets this age group generally (as studies have shown that men are only slightly less likely to pay a premium for cosmeceuticals tailored to their specific requirements) with few demographic restrictions, with a prospect base in North America, Europe and Asia. The targeted consumers represent a proven market for cosmeceutical products as they (i) are better educated than previous generations, (ii) possess more disposable income than their predecessors and (iii) are open to new ideas and technology. This targeted group is able to access Visible Youth™ products through convenient online and offline access. It was Enhance Skin Products’ original plan to reach the targeted consumers through what is known as the Direct Dispense method; that is selling the Visible Youth products, through the services of independent aesthetic sales representatives, exclusively through physician offices, Medical Spas and licensed aestheticians, and supplemented by online sales with appropriate credit paid to back to referring physicians and aestheticians. Accordingly the initial production run and web site shopping cart were completed in June 2009. During the second half of 2009, it became apparent that due to the Great Recession, the Direct Dispense business model was changing. Because of the attrition of funding sources, aesthetic sales reps had to commit increased time and effort helping customers finance equipment purchases, making them reluctant to spend time promoting the sale of lower commission products such as cosmecueticals. This, coupled with the reticence of patients to pay premium prices for unfamiliar brands, made it difficult for the Company to recruit independent sales reps. Sales representatives who did join the Company reported that physician offices were cutting back on product offerings due to the economic climate. This situation was confirmed by the statement in the Executive Summary of Medical Insight’s The Global Aesthetic Market VII (released October 2009) that “…aesthetic practices have postponed new product and equipment purchases”. As a result, in spite of concerted efforts, attempts to generate Visible Youth product sales traction via the Direct Dispense channel have, thus far, been unsuccessful. Despite news of a nascent recovery and Medical Insight’s forecast of 13.1% future annual growth in cosmeceuticals through 2013, the challenges to the Direct Dispense route to the market persist. Management of the Company has concluded, therefore, that the Company should reposition the Visible Youth product line so as to be able to pursue a Direct to Consumer (DTC) marketing program in addition to a refocused Professional, Direct Dispense approach. Distribution Methods and Marketing Strategy Direct to Consumer (DTC) To help the Company create a DTC program with the goal of an average 75% gross profit margin, Management has retained the services of a DTC expert, Mr. Steve Sheiner. This individual will provide access to affiliate networks utilizing new communication tools such as blogs, web-based social networks (Facebook, Twitter), email, etc., to introduce, and acquire customers for the selected Visible Youth DTC products. This will require modification to and expansion of the Shopping Cart contained in the current Visible Youth web site (www.visibleyouth.com). In addition, Management will explore electronic retailing DTC networks such as the Home Shopping Network, QVC, ShopNBC, to increase brand recognition and generate sales of the DTC signature products. The Visible Youth Direct to Consumer product line will consist of the existing Revitalizing Skin Formula, Revitalizing Eye Zone Gel, Revitalizing Moisturizer and Cleanser products. Current containers and cartons will be utilized until inventory is depleted at which point less costly packaging will be sourced. Additional HA products containing a medium strength SPF and/or peptides will be considered. Direct Dispense (Professional) In anticipation of an improving economic climate in 2011, we will continue with our refocused “post procedure” Direct Dispense efforts for The Healing Complex Plus 3% Lidocaine and The Healing Complex, but under the new premium Visible Youth “Professional” brand. We will add the bioactive Vitryxx and a high level SPF to the Revitalizing Skin Formula, the Eye Zone Gel and the Moisturizer so that all 4 Visible Youth “Professional” products will contain Vitryxx in combination with HA and can be directly positioned as a collective post skin resurfacing protocol. As part of that repositioning, we will offer a 16 ounce “back of shelf” jar of The healing Complex Plus 3% Lidocaine for physician office use. Additional Visible Youth “Professional” products will be developed such as a mask including HA and Vitryxx. In order to reposition the Healing Complex as the core of a post skin resurfacing procedure protocol, we must complete a limited clinical evaluation. We have recently completed the protocol for a clinical assessment of the Healing Complex Plus Liocaine to be conducted by a well-respected dermatologist in the third quarter of 2010. We anticipate that the results of this evaluation will create the basis for a “white paper” and ultimately a poster. If we are 4 successful in this endeavor, it will assist in establishing the credibility necessary to facilitate an approach to physicians. Our initial Direct Dispense focus will be the aesthetics practices of dermatologists who are familiar with Solaraze, the prescription dermatology product that utilizes the same fraction of hyaluronan as Visible Youth to deliver its active ingredient through to the dermis. In the case of Visible Youth, the ingredient that we are delivering is water for deep hydration. International Through the efforts of our Singapore based sale agent for Asia, we have been approached by parties who are interested in establishing regional filling operations so as to reduce the considerable costs of shipping product to Asian customers. It is our plan to attempt to source 1 to 2 filling operations in Asia so that we can send finished ingredients in bulk to Asia to be filled in locally sourced containers and packaging. We will pursue a similar strategy for Europe. Strategy In summation, the Company’s overall marketing strategy is to continue to develop and market a full line of cosmeceutical products, the main active ingredient of which is HA. All Visible Youth™ products are intended to be competitively priced in the mid- to upper-quadrant of high quality products and brands. Whether directed to the DTC or Professional market, our marketing efforts will continue to be focused on clearly defining the company/product message of highly effective skin hydration (It’s The Molecule!TM) to create user awareness and demand for the company’s products and to establish the Visible Youth™ brand as a pioneer and leader in the category. The Visible Youth “Professional” products will be positioned as the premier protocol for post skin resurfacing procedures to which end we will attend three to four national trade shows on an annual basis. Raw Materials and Suppliers Medical grade hyaluronan is supplied by a number of manufacturers world wide. The Company secures its supply from a fermentation expert. Competition The cosmetics industry is highly competitive. We expect to compete on the basis of brand awareness, product functionality, design, quality, pricing, marketing, order fulfillment and delivery. Our competitors include a number of multinational manufacturers, some of which are larger and have substantially greater resources than we do, and which may therefore have the ability to spend more aggressively on advertising and promotion and have more flexibility to respond to changing business and economic conditions. Our products also compete with similar products sold in prestige channels, such as department stores, high-end specialty retailers, door-to-door, through television and infomercials or through mail-order or telemarketing by representatives of direct sales companies. ITEM 1A. RISK FACTORS. As a smaller reporting company, the Company is not required to provide information under this Item 1A. ITEM 1B. UNRESOLVED STAFF COMMENTS. Not applicable. ITEM 2. PROPERTIES. Our principal executive offices are located at 695 S. Colorado Blvd, Suite 480, Denver Colorado, 80246. ITEM 3. LEGAL PROCEEDINGS. We are not aware of any material legal proceedings, other than ordinary routine litigation incidental to the business, to which the registrant or any of its subsidiaries is a party or of which any of their property is the subject. We are not aware of any material proceedings to which any director, officer or affiliate of the registrant, any owner of record or beneficially of more than five percent of any class of voting securities of the registrant, or any associate of any such director, officer, affiliate of the registrant, or security holder is a party adverse to the registrant or any of its subsidiaries or has a material interest adverse to the registrant or any of its subsidiaries. 5 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. On February 4, 2010, in accordance with the by-laws of the Company, Mr. Chris Hovey was appointed to the Board of Directors of the Company by the written consent of the holder of in excess of 50% of the Company’s voting stock. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS, AND ISSUER PURCHASES OF EQUITY SECURITIES. Our common stock is quoted on the OTCBB under the symbol "EHSK." Shares of our common stock are issued in registered form. Globex Transfer, LLC. 789 Deltona Blvd., Deltona, FL, 32725 (Telephone: (386) 206-1133; Facsimile: (386) 278-3124) is the registrar and transfer agent for our common shares. On June 30, 2010 we had 49,250,000 shares outstanding. DIVIDENDS We have not declared any dividends since incorporation and do not anticipate that we will do so in the foreseeable future. Although there are no restrictions that limit the ability to pay dividends on our common shares, our intention is to retain future earnings for use in our operations and the expansion of our business. EQUITY COMPENSATION PLAN INFORMATION We have not adopted any equity compensation plans. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS We did not purchase any of our shares of common stock or other securities for the year ended April 30, 2010. RECENT SALES OF UNREGISTERED SECURITIES On August 3, 2010, the Company entered into a Stock Purchase Agreement (“SPA”) with Crisnic Fund S.A Pursuant to the SPA, the Company sold 750,000 shares of the Company’s Common Stock to Crisnic for an aggregate purchase price of U.S.$30,000. The sale of these securities was made in reliance on the exemption from registration provided by Regulation D to the Securities Act of 1933 as Crisnic is an accredited investor as defined therein. ITEM 6. SELECTED FINANCIAL DATA. Not applicable ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Operating Results The following selected comparative financial information has been derived from and should be read in conjunction with the financial statements of the Company for the year ended April 30, 2009. Fiscal Year ended April 30, $ Change % Change Total Sales $ - $ $ n/a Cost of goods sold - n/a Gross profit - n/a Operating expenses % Net loss befor other items ) ) ) -7.4 % Other items Interest on long term debt - ) -100.00 % Interest income ) ) ) -90.6 % Net loss $ ) $ ) $ ) -7.9 % Net loss per share $ ) $ ) $ % Total assets $ $ $ ) -66.8 % Working capital $ $ ) $ ) -178.6 % 6 Balance sheet – April 30, 2010 Cash At April 30, 2010 the Company had $2,883 of cash on hand a decrease of $358,723 from the April 30, 2009 balance of $361,606. This decrease is a result of the continued losses the company has incurred and has been offset by related parties accruing wages in lieu of payment as well as advances from the CEO and director. Sales tax recoverable The Company recovers sales tax paid, which is filed on a quarterly basis. At April 30, 2010 $580 was claimed as recoverable compared to the April 30, 2009 balance of $8,609. The decrease is due to there being two quarters as recoverable at April 30, 2009. Sales tax recoverable is a result of sales tax paid on expenses. During the last quarter of 2010 as a consequence of insufficient cash there was a significant decrease in transaction involving the payment of sales tax, therefore sales tax recoverable decreased at April 30, 2010. Prepaids and deposits At April 30, 2010 the balance was $2,866 a decrease of $16,362 from the April 30, 2009 balance of $19,228. The 2009 balance consisted almost entirely of deposits made for the purchase of raw material as well as deposits made for the manufacturing of the Company’s products. In 2010 these transactions were completed with the balances moving into finished goods inventory. The $2,866 balance at April 30, 2010 relates to the Company’s product liability insurance. Due to the fact the Company’s sales in fiscal 2010 were less than forcasted a refund of the insurance premium is due and is considered as a prepayment for the subsequent years product liability insurance. Inventory At April 30, 2010 inventory was $78,792 an increase of $35,179 over the April 30, 2009 balance of $43,613. The 2010 balance consisted of $34,994 of finished goods and $43,798 of raw materials; whereas the 2009 balance of $43,613 was entirely raw materials. During 2010 the Company manufactured its complete product line of 6 skews. Patent Applications At April 30, 2010 the Company had capitalized $52,673 of patent applications on the Company’s products. During the 2010 fiscal year the Company increased the patent applications by $9,507 from the April 30, 2009 balance of $43,166. The increase was due to the increase in the number of products the Company has in its product line. As sales have commenced in fiscal 2010 the Company has started amortizing the patent applications for the first time. The Company has estimated it will require 3 more years for the patents to be granted at which time the patent life will be 17 years. The Company is therefore amortizing the patents on a straight-line basis over 20 years. Amortization for the year ended April 30, 2010 is $2,634 resulting in a net balance for patents of $50,039. Trademarks At April 30, 2010 the Company had capitalized $45,053 of Trademark registration costs. During the 2010 fiscal year the Company increased the Trademark costs by $938 from the April 30, 2009 balance of $44,115. The increase was due to registering the Company’s trademark in more countries. As sales have commenced in fiscal 2010 the Company has started amortizing the trademarks for the first time . The Trademarks registration requires renewal in 6 years therefore amortization is being applied on a straight-line basis over 6 years. Amortization for the year ended April 30, 2010 is $7,509 resulting in a net balance for patents of $37,544. Accounts payable and accrued liabilities At April 30, 2010 accounts payable and accrued liabilities was $126,252 an increase of $109,748 from the April 30, 2009 balance of $16,504. Included in this increase is $100,625 of unpaid remuneration to a consultant to the Company. This balance is unsecured and will be deferred until the Company has achieved positive cash flow. The remainder of the increase is normal trade payables for services. Accounts payable related party Accounts payable related party consist of unpaid remuneration and unreimbursed expenses to the CEO, CFO and COO. The CEO and COO are also directors. At April 30, 2009 the balance was $259; however as cash was depleted during fiscal 2010 this balance increased to $217,172. 7 Advances related party During the year ended April 30, 2010 as the company’s cash was depleted the CEO and Director advanced funds to the Company to pay for critical expenses. These advances are unsecured, not interest bearing and there are no repayment terms. The balance at April 30, 2010 was $69,013 an increase of $69,013 for the year as the balance was nil at April 30, 2009. Common Stock At April 30, 2010 there were 49,250,000 shares of common stock issued out of the authorized 100,000,000 common shares. The par value of the common shares is $0.001 resulting in common stock of $49,250. These balances were unchanged from the previous year end balance at April 30, 2009. Additional paid-in Capital At April 30, 2010 the balance of additional paid in capital was $1,337,055, which is unchanged from the previous year end balance at April 30, 2009. Accumulated other comprehensive income The Company has a 100% owned subsidiary in Canada. In the consolidation of the Canadian subsidiary a translation adjustment was incurred which is not reflected in the statement of operations. This translation adjustment is maintained in the consolidated statement of stockholders’ equity. The balance at April 30, 2010 was $6,164 a decrease of $4,133 from the April 30, 2009 balance of $10,297. Statement of Operations – April 30, 2010 Sales During the year ended April 30, 2010 the Company manufactured the complete product line of 6 skews and introduced them for sale. By the time the products were available the market had deteriorated and sales were therefore below forecasted levels. Sales for the year ended April 30, 2010 were a disappointing $1,376 compared to the previous year of nil, as there was no product available for sale in the year ended April 30, 2009. The Company is presently raising equity financing in order to add a direct to consumer marketing campaign. Gross profit Gross profit for the year ended April 30, 2010 was $1,133 or 83.3% of sales. There were no sales in the fiscal year ended April 30, 2009 therefore a direct comparison cannot be made; however, the gross profit percentage result is as anticipated. Operating Expenses Our operating expenses are classified primarily into the following categories. General & administrative. General & administrative expenses incurred for year ended April 30, 2010 were $552,120 compared to the $397,858 incurred in the year ended April 30, 2009. The increase was $154,262 or 39%, which coincides to the percentage increase in the number of months the company was operational in 2010 compared to 2009. After the financing was received on August 14, 2008 the Company started operations, therefore in the year ended April 30, 2009 the company operated for 8.5 months compared to the 12 months of operations in 2010, or in increase in operational months of 41%. The largest expense in 2010 was remuneration of $495,705 compared to $319,390 of remuneration expense in 2009, an increase of 89%. At year end $197,650 of the total 2010 remuneration is unpaid and included current liabilities at April 30, 2010. Travel expense in 2010 was $20,012 compared to the $38,413 incurred in 2009. Rent expense was $16,970 in 2010 compared to $17,639 in 2010. These three expenses represent 96.5% of the total general & administrative expenses in 2010. The remaining 3.5% of general and administrative expenses are comprised of the following; Corporate expense relating to public company disclosure of $7,005 in 2010 compared to $6,980 in 2009. Product liability insurance of $557 compared to $96 in 2009, product liability insurance premiums were based in projected sales for 2010, a credit of this premium was negotiated due to the fact sales were well below the forecasted. Office expense was $7,925 compared to $10,226 in 2009. Bank charges were $1,196 in 2010 compared to $532 in 2009 and foreign exchange losses of $2,750 compared to the 2009 loss of $4,582. Professional fees. Professional fees in the year ended April 30, 2010 were $77,090 compared to the $65,675 incurred in the year ended April 30, 2010. In 2010 legal expenses were $40,606, and audit expenses were $23,040 whereas in 2009 these expenses were $23,813 and $35,934 respectively. The increase in legal expenses for 2010 is a direct result of the problems created by the Company’s former 8 auditors registration being revoked by the PCAOB. At this time the Company was delisted from the bulletin board and relegated to the pink sheets. Through the efforts of the Company’s attorney and the Company’s present auditors these issues were resolved. In 2010 $13,444 was spent on consultants and in 2010 compared to the $5,928 spent in 2009. The increase is primarily due to the Company’s efforts in obtaining financing for the Company. Development costs. Development costs in the year ended April 30, 2010 were Nil compared to the $4,661 incurred in the year ended April 30, 2009. The Company originally had 2 products and in 2009 the development costs were to formulate the additional 4 skews to increase the product line to 6 skews. These 6 skews were manufactured in 2010 and introduced for sale. Marketing In 2010 Marketing expenses were $111,441 compared to $220,061 in 2009. This principal reason for the decrease of $108,620 was due to a decrease in advertising and trade show activity. In 2010 the Company’s cash flow did not permit any further expenditures on trade shows and the related advertising activities. Advertising expense in 2010 was $8,785 compared to $74,135 in 2009. Trade shows and travel were $23,830 in 2010 and $67,972 in 2009. Remuneration was $10,000 in 2010 and $18,000 in 2009. Website development costs were $51,107 in 2010 and $59,954 in 2009. The Company’s web site is now complete; however, further costs are anticipated for the introduction of the direct to consumer marketing campaign. New selling costs were incurred in 2010 including clinical research costs of $6,459 and warehousing costs for the Company’s finished goods inventory of $1,117. In addition the Company commenced amortization of the intangible assets related to the Company’s products. In 2010 the Company amortized the patents and trademarks for $2,634 and $7,509 respectively. Other Items Interest on long term debt decreased by $628 in 2010 from the 2009 expense of $628 to nil in 2010. The debt was paid in August 2008 after the equity financing was received. Therefore there were was no interest expense in 2010. As the Company had cash on hand after the equity financing of August 14, 2009 $3,664 of interest was earned with these funds in the year ended April 30, 2009 and as a result of the decrease in cash interest earned dropped to $344 in the current year ended April 30, 2010. Liquidity and Capital Resources The CEO, director made advances to the Company of $69,013 during the year ended April 30, 2010. During the year ended April 30, 2009 the CEO made contributions of $10,749 to additional paid in capital. At April 30, 2010, the Company had a working capital deficit of $327,316 compared to working capital of $416,293 at the year ended April 30, 2009. The decrease is due entirely to the continued losses of the Company. At April 30, 2010 the total assets were $182,847 as compared to the total assets $520,337 at April 30, 2009. The decrease of $337,490 is almost entirely due to the decrease in cash of $358,723. Financing The Company is presently seeking equity financing to launch it’s planned direct to consumer sales campaign as well as for general working capital requirements. In the year ended April 30, 2010 the Company relied on advances from the CEO and director of $66,407 as well as all related parties accruing unpaid remunerations of $217,172. Pursuant to an Asset Purchase Agreement by and between the Company and Enhance Private which closed on August 14, 2008, the Company acquired the Assets of Enhance Private. In addition to shares issued for the asset purchase and the cancellation of certain securities of the Company, Enhance Private has acquired approximately 57.6% of the Common Stock of the Company. On August 28, 2008 the Company changed its name to Enhance Skin Products Inc. On August 14, 2008, the Company entered into a subscription agreement with certain investors (collectively the “Investors”) pursuant to which the Company sold to the Investors an aggregate of 750,000 units for $1,500,000 (2$ per unit), each unit consisting of 2 shares of Common Stock and one warrant to purchase one share of Common Stock. Each warrant entitles their holder to subscribe for one additional Common Share at an exercise price of $1.40 per warrant during the period of 24 months from the closing date of August 14, 2008 at 5:00 p.m., Nevada local time. Net proceeds to the Company at closing were $1,155,400. From the gross proceeds $344,600 of funds were disbursed as follows: $300,000 were to a finder, $44,600 were cash expenses consisting of professional fees and legal fees associated with share issue costs. 9 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Market risk is the risk of loss arising from adverse changes in market rates and prices, such as interest rates, foreign currency exchange rates and commodity prices. Our primary exposure to market risk is interest rate risk associated with our short term money market investments. The Company does not have any financial instruments held for trading or other speculative purposes and does not invest in derivative financial instruments, interest rate swaps or other investments that alter interest rate exposure. The Company does not have any credit facilities with variable interest rates. 10 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Enhance Skin Products Inc. (formerly ZeeZoo Software Company) We have audited the accompanying consolidated balance sheets of Enhance Skin Products Inc. as of April 30, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Enhance Skin Products Inc. as of April 30, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 4 to the consolidated financial statements, the Company has net losses for the year ended April 30, 2010 of $739,174, which raises substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 4. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada August 10, 2010 50 S. Jones Blvd. Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351 11 ENHANCE SKIN PRODUCTS INC. formerly Zeezoo Software Corp. CONSOLIDATED BALANCE SHEETS April 30 April 30 ASSETS Current Cash $ $ Sales tax receivable Prepaids & deposits Inventory Total current assets Other assets Intangible assets net of amortization of $10,143 and $0 respectively Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accounts payable to related party Advances related party - Total current liabilities Stockholders' equity (deficit) Authorized: 100,000,000 common shares par value $0.001 Issued and outstanding 49,250,000 as of April 30, 2010 and April 30, 2009, respectively Additional paid-in capital Accumulated other comprehensive income Deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 12 ENHANCE SKIN PRODUCTS INC. formerly Zeezoo Software Corp. CONSOLIDATED STATEMENTS OF OPERATIONS For the Years ending April 30, 2010 and April 30, 2009 April 30 April 30 Revenue $ $
